Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 04/28/21.
Claims 21-22 are pending and have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-22 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Alesi et al. (5,779,130).
	Regarding claims 21-22, Alesi discloses a surgical instrument, comprising:
a handle (proximal end of 12; Fig. 2A); a closure system (wings 66a, 66b and spring not shown numerically; col. 2, lines 46-51; col. 8, lines 41-56) configured to generate a closing motion when actuated, wherein said closure system comprises an open condition and a closed condition; a firing system (100; fig. 4) configured to generate a firing motion and a return motion, wherein said closure system is held in said closed condition when said firing system is generating said firing motion (Fig. 6), and wherein said firing system comprises a longitudinal member (108, 109; fig. 4), a shaft (10) extending from said handle (Fig. 2A), wherein said shaft comprises: a closure member (i.e. spring not shown numerically) configured to transmit said closing motion; and

a firing member (102, 104) configured to transmit said firing motion, wherein said firing system is movable through said shaft and said end effector during said firing motion and said return motion; and an end effector including a first jaw (64) and a second jaw (34), wherein said first jaw is movable relative to said second jaw, wherein said first jaw is responsive to said closing motion, wherein said end effector is movable relative to said shaft, and wherein said longitudinal member is configured to contact one of said first jaw member and said second jaw member (via 102, 104) in response to said firing motion and control the position of said first jaw member relative to said second jaw member as said longitudinal member is moved distally and proximally during said firing motion; and a staple cartridge (44) including a plurality of staples removably stored therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731